Citation Nr: 1402110	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-28 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a back condition. 

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to the benefits currently sought on appeal.

The Board has reviewed the Veteran's claims file and the digital record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. The competent and credible evidence of record does not establish a link between any currently diagnosed back disorder and the Veteran's active service.

2. The competent and credible evidence of record does not establish a link between any currently diagnosed knee disorder and the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back condition have not been met.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. § 3.303 (2013).

3. The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

A has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2010.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, to include those from the Luther Luckett Correctional Complex (LLCC), with the claims file.  Statements from the Veteran and his representative were also considered.  Neither the Veteran nor his representative has identified any outstanding evidence that has not otherwise.  Indeed, while the Veteran reports a history of medical treatment prior to his incarceration, which began in the late 1970s, he has also indicated that his attempts to obtain those records has been unsuccessful.

The Veteran underwent a VA examination in September 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the requested examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the reports and provided pertinent information to include a etiological opinions, complete with rationale, the Board finds that such examination and opinions are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was also provided an opportunity to set forth his contentions during a hearing, which he declined.

 In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

 If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2013).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2012); 38 C.F.R. § 3.303(d) (2013).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The report of a September 2009 VA examination diagnosed the Veteran as having a bilateral knee strain and a lumbar strain.  The requirements for Shedden element (1) have therefore been met with respect to all three issues on appeal.  However, as X-ray studies of the lumbar spine and knees conducted in September 2009 were "unremarkable" and found "no acute bony or joint abnormality," application of 38 C.F.R. § 3.303(b) based on arthritis is not warranted.

The Veteran and his representative raised the question of whether the Veteran had a pre-existing injury to his back that was aggravated by his service.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" describes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Service treatment records show that the Veteran provided a history of "recurrent back pain" on his June 1975 report of medical history for enlistment.  However, his spine was found to be normal during his entrance examination and no further remarks about his back were made.  There were also no findings pertaining to either knee.  The Veteran was found qualified for service.  As no disability was noted on the examination, the Veteran is presumed sound upon his entrance into active service.  Review of the appeal is on a direct service connection basis. 

In that regard, and concerning evidence of in-service incurrence of an injury, service treatment records show that the Veteran was treated for low back pain in June 1976 during which the examiner indicated that the physical examination was "unremarkable."  He was again treated for low back pain in December 1976, at which time he was diagnosed with a "mild back strain."  He was treated for left knee pain in August 1976 which was diagnosed as bilateral chondromalacia patella.  In October 1976, he was diagnosed with a left knee strain.  In May 1977, the Veteran was seen for right knee pain which was diagnosed as acute chondromalacia patella.  The Board finds that element (2) of the Shedden analysis has been met for each issue on appeal.

Turning to the crucial element (3) of Shedden, the Board finds that the totality of evidence is against the finding that the Veteran's current back and bilateral knee conditions are connected to active service.  

The Veteran reports that he had recurrent back and knee pain since service.  A reference to back pain was mentioned on his separation report of medical history from April 1977.  However, his spine was found to be normal.  There were no findings pertaining to the knees  

Records from LLCC show that he injured his rib playing football in 1979, and that he injured his shoulder in the 1980s while playing baseball.  The nature of both injuries suggests that the Veteran remained active and that he did not experience the debilitating effects of back and knee problems as he now contends.  Moreover, and of significant import, an examination conducted in June 1998 indicated that his back and extremities were normal.  There is also a June 2005 report wherein the Veteran was noted to have specifically denied a history of recurrent low back pain and/or painful joints.  Put another way, there is no evidence of complaints, treatment, or diagnosis of back or knee problems from 1977 through at least 2005.

The record also include the report of a September 2009 VA examination.  At that time, the examiner noted that the Veteran "appears to be suffering currently from lumbago and likely a lumbar strain."  He went on to state that there is "insufficient objective medical evidence present after separation from the service to support a claim" that his current condition is "the same entity as the back condition that was noted in the service."  The examiner explained that the "natural history of a lumbar strain is one of gradual recovery when the stressor that caused the strain is eliminated."  Additionally, the current X-rays of the lumbar spine did not show a chronic disability.  The examiner found the Veteran's back condition was "less likely as not caused by or a result of" the low back strain documented in his service treatment records.

Then, after an examination finding tenderness to the Veteran's knees and a reduction in his range of motion, the examiner found it was "less likely as not" that the knee pain was related to the knee conditions noted in service.  The provided rationale was that the "radiographic imaging show[ed] no bony abnormalities and no evidence of chondromalacia."  Additionally, the examiner noted that there was no objective medical evidence at separation "suggesting a chronic condition of the knees" and a lack of medical evidence post-service to find a "development of a chronic disorder of the knees."



The report of the September 2009 VA examination is highly probative.  The examiner clearly reviewed the entire record as well as took into account the Veteran's lay history.  Rationale was provided to support the negative conclusions.  There is no competent medical opinion to the contrary.

Consideration has been given to the Veteran's contention that his current low back and bilateral knee disorders are related to the problems documented.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, joint disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Strains are arguably the type of condition that is readily amenable to mere lay diagnosis.  However, as to their etiology, the evidence shows that testing, to include X-ray studies, and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report pain and "strain" symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current diagnoses.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedics disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His opined is also outweighed by the negative VA examination report, which was prepared by a medical professional.  Moreover, as indicated, the records from LLCC tend to refute his assertion of experiencing continuous systems since service, which strikes against his credibility.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.
     

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claims of entitlement to service connection for a back condition, entitlement to service connection for a left knee condition, or entitlement to service connection for a right knee condition.  The Veteran's claims fail on that basis and the benefits sought on appeal are denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back condition is denied. 

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


